       Case 3:18-cv-00129-BSM Document 32 Filed 04/28/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

JEFFREY OLSEN, on behalf of himself                                         PLAINTIFF
and all others similarly situated

v.                        CASE NO. 3:18-CV-00129-BSM

CLAY COUNTY, ARKANSAS                                                     DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 28th day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
